Title: From George Washington to Embree & Shotwell, 26 December 1788
From: Washington, George
To: Embree & Shotwell



Gentlemen,
Mount Vernon December 26. 88

Your letter of the 3d Inst, came duly to hand. The price of the Clover seed is such as will induce me to take 2000 lb. provided you can wait a few months for the payment, as I cannot make it with convenience until I can dispose of produce or something else to obtain the cash. If you incline to furnish me with the above quantity upon these terms I desire it may be shipped and sent round by the first opportunity—Should it not be convenient for you to do it you will not fail to let me know it immediately that I may obtain a supply from some other quarter—If you can get me six Bushels of good fresh Timothy Seed upon the same terms of payment, I should wish it to accompany the Clover. I am Gentlemen your most Obedt Hble Servant.

Go: Washington

